         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 1 of 26




                                Holding a Criminal Term
                         Grand Jury Sworn in on




              alkl a "Tyrone Staindl,"

                     Defendant.




The Grand Jury charges that:
                Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 2 of 26



                                        INTRODUCTION

At times material to this indictment:

        l.         Defendant TYRONE GRANDBERRY ("GRANDBERRY"), also known                    as


"Tyrone Staindl," was a resident of Woodbridge, Virginia.

       2.          GRANDBERRY owned and controlled CHALLENGER CAPITAL LIMITED

("CHALLENGER"), a company organized under the laws of the United Kingdom.

       3.          GRANDBERRY owned and controlled G GROUP INTERNATIONAL, LLC ("G

GROUP"), a company organized under the laws of Delaware.

       4.          GRANDBERRY owned and controlled JAG HOLDINGS TRUST, LLC ("JAG

HOLDINGS"), u company organized under the laws of Maryland.

        5.         GRANDBERRY owned and controlled B&G EDUCATIONAL PROGRAM

("B&G"), an unincorporated association.

        6.         GRANDBERRY owned and controlled OCEAN          2l HOLDINGS, LLC   ("OCEAN

27"), a company organized under the laws of Florida.

        7   .      GRANDBERRY owned and controlled OCEAN 27 INTERNATIONAL, LLC

("ocEAN 27 INTERNATIONAL").

        8.         GRANDBERRY effectively maintained sole control over the business operations,

accounts, and property owned or used by CHALLENGER, G GROUP, JAG HOLDINGS, B&G,

OCEAN 27, and OCEAN 27 INTERNATIONAL (collectively, the "SHELL COMPANIES").

GRANDBERRY used the existence of the SHELL COMPANIES to provide himself a title, to

provide himself the appearance of legitimacy, and to obtain bank accounts that GRANDBERRY

could use to receive and re-transmit the proceeds of his operations.
            Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 3 of 26



                       OVERVIEW OF THE CRIMINAL ACTIVITY

       9.      Between at least March 2012 and about October 2076, GRANDBERRY used the

SHELL COMPANIES to conduct fraud and money laundering schemes to enrich himself.

       10.     Between   at least March 2012 and October 2016, with intent to            defraud,

GRANDBERRY used the SHELL COMPANIES to carry out an investment fraud scheme whereby

GRANDBERRY solicited "investments" from victims through materially false and fraudulent

representations; used the victims' investments for his own benefit; sustained the scheme through

false and fraudulent claims; sustained the scheme by falsely blaming third parties; sustained the

scheme by partially repaying old victims with money obtained from new victims; and sustained the

scheme through money laundering and bank fraud intended to obtain, conceal, and retain the

proceeds.

       11.     Between at least October 2014 and May 2015, GRANDBERRY used the SHELL

COMPANIES to carry out a money laundering conspiracy with Raymond Ho ("HO"), an attorney

from Virginia, and a subject known only as Chief Onwa ("CHIEF ONWA"), who is believed to

reside outside of the United States. As part of the conspiracy, GRANDBERRY agreed to provide

bank accounts that could receive and re-transmit funds derived from specified unlawful activity.

GRANDBERRY agreed to receive and re-transmit those funds knowing that they were derived

from criminal activity, because GRANDBERRY would receive a share of the proceeds.

                      INVESTMENT AND BANK FRAUD SCHEMES

                                       Investment by S.G.

       12.     S.G. was a resident of the United Kingdom who was referred to GRANDBERRY in

2012. GRANDBERRY, who claimed to be working through CHALLENGER and G GROUP,
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 4 of 26




offered to facilitate an investment that would be executed by H.L., who GRANDBERRY claimed

was an experienced trader, using the E*TRADE platform.

       13.     During May 2014, GRANDBERRY solicited S.G.'s investment through materially

false and fraudulent pretenses, promises, and representations. He falsely claimed to have

successful experience with H.L. and the E*TRADE program; he falsely claimed, without any

reasonable basis, that S.G.'s investment would generate daily returns of 2-4%o; and he fraudulently

claimed that he would ensure that all of S.G.'s $125,000 would be invested through the E*TRADE

platform. In fact, GRANDBERRY intended to        use tens of thousands of dollars   of S.G.'s money

in an undisclosed and unauthorized manner.

       14.     Induced by and in reliance on GRANDBERRY's representations, S.G. invested

$125,000 through GRANDBERRY. On or about June 1, 2012, S.G. wired $125,000 to a bank

account held by JAG HOLDINGS.

       15.     GRANDBERRY did not use S.G.'s investment as promised. Instead, he

immediately used $25,000 of S.G.'s investment for his own purposes. In addition, in about June

and July 2012, he obtained and used an additional $50,000 of S.G.'s investment.

       16.     GRANDBERRY sent fraudulent documents falsely claiming that S.G.'s investment

was growing throughout August 2012, at one point falsely claiming that S.G.'s $125,000

investment was worth over $700,000. When S.G. asked to "cash out" his investment in September

2012, GRANDBERRY responded by claiming that H.L. had stolen the money and disappeared.

GRANDBERRY did not disclose that he had personally used $75,000 of S.G.'s money.
           Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 5 of 26




                                          Investment by E.E.

          17.   E.E. was   a   resident   of Virginia   and an acquaintance   of   GRANDBERRY.

GRANDBERRY told E.E. that he could help E.E. invest through an E*TRADE platform that would

generate lucrative   returns. GRANDBERRY planned to use CHALLENGER and JAG
HOLDINGS to solicit and receive E.E.'s investment.

          18.   During September 2014, GRANDBERRY solicited E.E.'s investment through

materially false and fraudulent pretenses, promises, and representations. GRANDBERRY falsely

claimed to have successful experience with the E*TRADE trading platform; he falsely claimed,

without any reasonable basis, that E.E.'s investment would generate weekly returns of 20oh; and he

fraudulently claimed that he would ensure that E.E.'s $100,000 would be invested. In fact,

GRANDBERRY intended to use E.E.'s investment money in an undisclosed and unauthorized

manner.

          19.   However, induced by and in reliance on GRANDBERRY's representations, E.E.

invested $100,000 through GRANDBERRY. On or about September 20, 2012, E.E. wired

$100,000 to an account held by JAG HOLDINGS.

          20.   GRANDBERRY did not use E.E.'s investment as promised. In fact, although

GRANDBERRY sent       a document   purporting to be a receipt for a $150,000 wire transfer from JAG

HOLDINGS to E*TRADE, GRANDBERRY did not wire E.E.'s money to any E*TRADE account.

Instead, GRANDBERRY used E.E.'s money for unauthorized purposes, for his own personal

benefit, including to repay a previous victim and to make rent payments.
Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 6 of 26
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 7 of 26



                               Investment by J.G. and Ventricle

       27.    J.B. and J.G. were residents of Maryland. In 2015, J.B. had been working to

develop potential investors with GRANDBERRY. GRANDBERRY and J.B. were working to

develop investors for "standby Letter of Credit," or "SBLC," transactions. J.B. conducted his

business through Ventricle Advisory Consultants, LLC   ("VENTRICLE").

       28.    J.B. knew that J.G. was looking for investment options and solicited J.G. for an

SBLC investment. J.B. provided J.G. with information about the SBLC investment. That

information was derived from GRANDBERRY. In fact, although GRANDBERRY did not have

any direct communications with J.G., GRANDBERRY provided information and documents to

J.B., knowing that J.B. would provide that information and those documents                to   J.G.

GRANDBERRY thus worked to ensure that J.G.'s money would be sent to OCEAN 27.

       29.    J.B. and J.G. ultimately agreed that J.G. would fund the investment; that they would

use VENTRICLE as      a formal investment vehicle; and that J.G. and J.B. would          share in

VENTRICLE's profits. GRANDBERRY knew about this arrangement.

       30.    GRANDBERRY knowingly ensured that J.G.'s investment would be solicited

through materially false and fraudulent pretenses, promises, and                  representations.

GRANDBERRY provided false information that led J.G. to believe that hisA/ENTRICLE's money

would be used to obtain an SBLC from TD Bank, when in fact, GRANDBERRY intended to and

would use that money in an undisclosed and unauthorrzed manner'

       31.    In addition, GRANDBERRY knowingly provided false information that led J.G. to

believe that his/VENTRICLE's investment would be "blocked"          in a TD Bank account;      that

VENTRICLE would thereby obtain a $5,000,000 SBLC; that a third party would "monetize" the
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 8 of 26




SBLC through financial trading; and that VENTRICLE would ultimately receive a "forgivable

loan" of $2,500,000, which he and VENTRICLE would never need to repay, and which would

serve as his/VENTRICLE's investment return.

       32.     However, induced by and in reliance on the information and documents provided by

GRANDBERRY, J.G. invested with J.B., VENTRICLE, and GRANDBERRY. On or about May

7,2015, J.G. wired $250,000 from a family trust to VENTRICLE, and, on or about May 4,2015,

VENTRICLE wired $200,000 to       a bank account held   by OCEAN 27.

        33.    GRANDBERRY did not use VENTRICLE's investment in the manner that was

promised. Instead,   he used money from   VENTRICLE in an undisclosed and unauthorized manner,

using $40,000 for overdue rent, sending $10,000 to a Panamanian bank account held by his

girlfriend, and processing several thousand dollars in purported "payroll" to his girlfriend.

        34.    GRANDBERRY continued the scheme by sending fraudulent documents that

falsely claimed that VENTRICLE's investment remained "blocked" in the TD Bank account and

by forging a document that purported to be an   SBLC. Finally,   because   GRANDBERRY had never

invested VENTRICLE's money, when enough time had passed that the investment should have

matured, GRANDBERRY did not provide the promised $2,500,000 forgivable             loan. Continuing

through at least December 2075, J.G. and J.B. demanded that GRANDBERRY provide information

and a return of the investment.

                                       Investment by Octafin

       35.     Octafin AG ("OCTAFIN") was a corporate entity based in Switzerland. In late

2015, OCTAFIN was seeking to make an investment with M.P., an associate of GRANDBERRY.
           Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 9 of 26



M.P. conducted business through a company that he controlled. GRANDBERRY worked with

M.P. and that company to solicit OCTAFIN's investment.

         36.      GRANDBERRY did not have direct contact with OCTAFIN. Instead, OCTAFIN

communicated directly     with M.P., and M.P. communicated directly with GRANDBERRY.

GRANDBERRY was aware that OCTAFIN was the source               of   funds for the investment.

GRANDBERRY also knew that information which he provided to M.P. would ultimately be

provided to OCTAFIN; that OCTAFIN was seeking an SBLC from TD Bank; and that M.P. had

told OCTAFIN that it would obtain an SBLC through OCEAN 27, based on a €3,000,000 wire

transfer (then worth about $3,274,000) to a TD Bank account held in the name of OCEAN 27.

GRANDBERRY thus worked to ensure that OCTAFIN's money was directed to OCEAN 27.

         37.      GRANDBERRY knowingly ensured that OCTAFIN's investment would             be

solicited through materially false and fraudulent pretenses, promises, and representations.

GRANDBERRY provided false information that led OCTAFIN to believe that $3,000,000 of its

investment money would be "blocked" in a TD Bank account, where it would be used to obtain an

SBLC from TD Bank. In fact, before OCTAFIN sent its investment, GRANDBERRY knew he

would use hundreds of thousands of dollars of OCTAFIN's money in an undisclosed           and

unauthorized manner.

         38. In addition, in November     and December 2015, GRANDBERRY knowingly

provided materially false information that led OCTAFIN to believe that M.P. controlled OCEAN

27   and that   GRANDBERRY was not involved in OCEAN 21, and that M.P. controlled OCEAN

27's bank accounts and that GRANDBERRY did not have control over the bank           accounts.
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 10 of 26




GRANDBERRY provided materially false information knowing that OCTAFIN had specifically

asked for those assurances.

       39.     Similarly, on about December 8, 2015, before GRANDBERRY had received

OCTAFIN's investment money, M.P. asked GRANDBERRY to confirm that TD Bank would issue

an SBLC. GRANDBERRY responded by forging an e-mail that falsely appeared to have been

sent from TD Bank, which stated, "as soon as we receive the copy of the application we   will forward

to Global Investment team to process the Standby letter of credit and leveraging."

       40.     The very next day, on December 9,2015, OCTAFIN's €3,000,000 wire transfer was

transmitted by OCTAFIN's bank to an OCEAN 27 bank account at TD Bank.

        41.    GRANDBERRY did not ensure that $3,000,000 OCTAFIN's money was "blocked"

in a TD Bank account and      used   to obtain an SBLC. Instead, between December 10, 2015, and

January 24,2016, GRANDBERRY used over $1,150,000 of OCTAFIN's money for purposes

unrelated to the investment as promised and represented, such that only about $2,121,000 remained

in the OCEAN 27 account. For example, on December 10, 2015, GRANDBERRY wired

$640,000 of OCTAFIN's investment money to an account held by OCEAN 27 INTERNATIONAL.

GRANDBERRY later used that $640,000 to make payments to S.G., C.F., E.E., and VENTRICLE,

and for breast enhancement plastic surgery for his   girlfriend. For example, on December 11,2015,

GRANDBERRY wired $100,000 to VENTRICLE.

        42.    GRANDBERRY continued the scheme in December 2015 and continuing through

at least May 2016. To do so, GRANDBERRY sent documents falsely claiming that $3,000,000

of OCTAFIN's investment remained "blocked" in the TD Bank account.
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 11 of 26




                                      Bank Fraud Scheme

        43.    In January 2016, TD Bank began investigating the transaction between OCTAFIN

and OCEAN     27.   On January 24,2016, a bank investigator questioned GRANDBERRY. When

asked, GRANDBERRy deceptively minimized his knowledge about the wire transfer and the

underlying transaction; falsely claimed that the wire was related to a building project in London;

and falsely claimed that he could not remember the   full names of people working on the deal.

        44.     On January 22,2016,TD Bank placed an administrative hold on OCEAN 27's bank

account, effectively freezing OCTAFIN's remaining investment money, about $2,121,000, pending

an investigation.

        45.     On January 26, 2016, for the purposes of regaining access to OCTAFIN's

investment money, GRANDBERRY visited his local TD Bank branch office               in   Woodbridge,


Virginia, and asked for a small business loan application. GRANDBERRY spoke to TD Bank

employee A.E., discussed the hold on his bank account, and falsely claimed that the OCTAFIN

investment money was related to a high-end restaurant in Miami, Florida. A.E. suggested that

GRANDBERRY should retain an attorney, and offered to introduce GRANDBERRY to                         a


Washington, D.C.-based attorney,    B.S. In order to maintain the appearance of legitimacy and

fuither his efforts to regain access to OCTAFIN's money, GRANDBERRY agreed that A.E. should

send an e-mail introduction to GRANDBERRY and the        attorney. A.E. sent the e-mail   as a result.


        46.     On January 27,2016, for the purposes of regaining access to OCTAFIN's

investment money, GRANDBERRY submitted to a "Small Business Loan Application" which

indicated his desire to obtain a $3,000,000 SBLC from TD     Bank. GRANDBERRY's application
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 12 of 26




falsely asserted that the proceeds would be used for an off,rce in Miami; and falsely claimed that

OCEAN 27 had annual gross receipts of $2,000,000, and annual net profits of $2,000,000.

       47.       TD Bank maintained its hold on the OCEAN 27 account and GRANDBERRY

continued seeking to regain access to OCTAFIN's money. In furtherance of those efforts, on or

about August 18,2016, GRANDBERRY caused an attorney, W.J., to inform TD Bank that he

represented OCEAN 27 andto ask TD Bank to contact him (W.J.) by e-mail or by mail to his office

in Washington,   D.C.    On September 9, 2018, TD Bank responded by mailing a letter to W.J.'s law

offices in Washington,   D.C.   This provided W.J. with a contact point, so that W.J. could negotiate

the return of OCTAFIN's money to OCEAN 27 and GRANDBERRY.

       48.       In September2016, J.B. told GRANDBERRY that bank investigators had contacted

him (J.B.) about the money GRANDBERRY had sent to VENTRICLE in December 2015                -   money

GRANDBERRY knew had been derived                    from OCTAFIN's         investment   and     which

GRANDBERRY knew had in fact been used to partially repay investment funds of which J.G.,

J.B., and VENTRICLE had been defrauded.

       49.       On or about September 21,2076, GRANDBERRY met BENJAMIN in Washington,

D.C. GRANDBERRY            hoped that the meeting would further his efforts to regain access to the

frozen money at TD Bank, and that it would also reduce the chances that J.B. would suspect and

report that GRANDBERRY had defrauded VENTRICLE (and J.B. and J.G.) in connection with its

own investment.

       50.       During the meeting, GRANDBERRY provided false explanations for the failure        of

the VENTRICLE investment, explained that the repayment to VENTRICLE had been funded by
            Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 13 of 26



an investment from Switzerland, and also claimed that,   if he obtained   access to the frozen money


at TD Bank, he would then be able to provide VENTRICLE the profits from its investment.

                          MONEY LAUNDERING CONSPIRACY

        51.     In about October 2014, HO contacted GRANDBERRY about an opportunity to

work with an individual known only as CHIEF ONWA. CHIEF ONWA was a foreign national

who wanted assistance from someone with United States bank accounts, who could receive and

quickly re-transmit money to foreign bank accounts. HO had been providing the same service to

CHIEF ONWA, but had encountered difficulties because HO's banks flagged CHIEF ONWA's

transactions as fraudulent and closed some       of HO's bank accounts. HO             believed that

GRANDBERRY might be able to provide CHIEF ONWA the assistance that he needed.

        52.     CHIEF ONWA was part of a "business e-mail compromise" operation, whereby the

perpetrators sent fraudulent requests   for wire transfers from victim bank accounts.           The

perpetrators typically impersonated the true owners    of victim bank accounts or the legitimate

recipients of payments, either by hacking into the victim's e-mail accounts or by spoofing the

victim's e-mail accounts. In order to successfully obtain and keep the resulting wire transfers,

CHIEF ONWA needed U.S. bank accounts to receive the fraudulently-obtained funds, and needed

those funds to be re-transmitted quickly, before the fraud was detected and the wire transfers were

recalled.

        53.     HO did not know the specifics of CHIEF ONWA's underlying fraud scheme, but

HO knew that CHIEF ONWA's money was derived from criminal activity. In addition to the

money-laundering nature of CHIEF ONWA's requests, in rejecting transactions and closing HO's

bank accounts, HO's banks had provided notice that they had detected "fraud" in the transactions.
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 14 of 26




       54.    When HO contacted GRANDBERRY                 to help CHIEF ONWA, HO told
GRANDBERRY that some            of his   accounts had been closed because    of CHIEF ONWA's

transactions, and that HO's bank's had cited "fraud" as the reason for closing the accounts.

GRANDBERRY nonetheless agreed to receive and re-transmit CHIEF ONWA's wire transfers,

despite knowing that CHIEF ONWA's wire transfers were derived from criminal activity.

       55.    GRANDBERRY, HO, and CHIEF ONWA agreed that CHIEF ONWA's wire

transfers would be coordinated with all three participants; that GRANDBERRY would maintain

bank accounts that he would use to receive and quickly re-transmit CHIEF ONWA's wire transfers;

that CHIEF ONWA would provide prior notice of each wire transfer; that GRANDBERRY and

HO would each obtain a percentage-based fee of each wire transfer; and that GRANDBERRY

would then re-transmit the bulk of the funds to foreign bank accounts designated by CHIEF ONWA.

                                  $120.000 Wire Transfer To B&G

       56.     On or about October 29,2014, as part of CHIEF ONWA's fraud scheme, and based

on a fraudulent e-mail that falsely appeared to have been sent by victim I.E., a Washington, D.C.-

based accounting employee wired $120,000 from LE.'s Wells Fargo Bank account to a B&G

account at SunTrust Bank   -   an account controlled by GRANDBERRY,

       57.     GRANDBERRY, HO, and CHIEF ONWA had communicated about the $120,000

wire transfer before any money was transferred to the B&G account, and GRANDBERRY had

confirmed that he was ready to re-transmit the funds within 24 hours of receipt.

       58.     The wire transfer was initially successful. However, the fraud was detected before

GRANDBERRY was able to re-transmit the funds. SunTrust Bank returned the relevant funds to
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 15 of 26




I.E.,s bank account (minus a fee that had been credited to the B&G account) and notified

GRANDBERRY that the wire transfer had been recalled for "fraud'"

                         $400"000 Fraudulent Wire Transfer To OCEAN 27

                 On or about November 79,2014, as part of CHIEF ONWA's fraud scheme, and

                                                                sent by an attorney, a Louisiana-
based on a fraudulent e-mail that falsely appeared to have been

                                                              an OCEAN 27 account at Bank
based employee of Ouachita Independent Bank wired $400,000 to

of America   -   an account controlled by GRANDBERRY'

       60.        GRANDBERRY, HO, and CHIEF ONWA had communicated about the $400,000

wire transfer before any money was transferred into the JAG HOLDINGS account' and

GRANDBERRY had confirmed that he was ready to re-transmit the funds.

        61.       On November 20,2014, GRANDBERRY re-transmitted about $382,000 of the

                                                                            to bank accounts in
fraudulently-procured $400,000, including by sending approximately $307,000

China, panama, and South Africa, as well as $55,000 to a TD Bank account held by OCEAN
                                                                                       27'


GRANDBERRy used          a   portion of that $55,000 to fund a $5,000 payment to prior victim E.E.

        62.       Shortly after the $400,000 wire, but after GRANDBERRY had re-transmitted the

above-noted $3g2,000, Bank of America notified GRANDBERRY that the wire had been the

subject ofa recall request based on reported fraud'




         63.      On or about January 23,2015,as part of CHIEF ONWA's fraud scheme, and based

 on a fraudulent e-mail that falsely appeared to have been sent by the seller's agent in a real estate

                                                                                be wired to a JAG
 transaction, an Louisiana-based employee of a title company caused $131,000 to

 HOLDINGS account at Capital One Bank          -   an account controlled by GRANDBERRY.
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 16 of 26




       64.        GRANDBERRY, HO, and CHIEF ONWA had communicated about the $131,000

wire transfer before any money was transferred into the OCEAN 27 account, and GRANDBERRY

had confirmed that he was ready to re-transmit the funds.

       65.        On or about January 26,2015, GRANDBERRY re-transmitted $110,000 of the

fraudulently-procured $131,000 to an OCEAN 27 account at TD Bank, where it was transmitted

again, including to a company in South     Africa. By January 29,2015, GRANDBERRY           had used


thousands of dollars more, and all but $23 of the fraudulently-procured funds had been disposed of.

        66.       Shortly after GRANDBERRY had re-transmitted the above-noted money, Capital

One Bank notified GRANDBERRY that the wire had been the subject of a recall request based on

reported fraud.

       67.        GRANDBERRY, HO, and CHIEF ONWA continued                  to   attempt   to   process


fraudulently-procured wire transfers on several additional occasions until at least May 2015, but

none were as successful as the above-described $400,000 and $131,000 wire transfers.


                                            COUNT ONE
                                            (Wire Fraud)

       68.        Paragraphs 1 through 67 are re-alleged here.

        69.       Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY, with intent to defraud, knowingly devised and intended to

devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises'

        70.       On or about March 31,2014, for the pu{pose of executing the scheme and artifice to

defraud, and attempting to do so, TYRONE GRANDBERRY did transmit and cause to be
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 17 of 26




transmitted, by means of wire communications in interstate commerce between North Carolina and

Virginia, writings, signs, and signals which comprised a $150,000 wire transfer from A.M. to

OCEAN 27 INTERNATIONAL.

             (Wire Fraud, in violation of Title   18, United States Code, Section 1343)



                                        COUNT TWO
                                (Money Laundering Conspiracy)

       71.     Paragraphs   I through 67 are re-alleged   here.

       72.     From on or about October 2014 through May 2015, in the District of Columbia and

elsewhere, TYRONE GRANDBERY, RAYMOND HO, and a person known as CHIEF ONWA,

did knowingly combine, conspire, and agree with each other and with other persons known and

unknown to the Grand Jury to commit offenses against the United States in violation of Title 18,

United States Code, Section 1956 and Section 1957, to wit:

       (a)   to knowingly conduct and attempt to conduct financial transactions affecting interstate

       commerce and foreign commerce, which transactions involved the proceeds of specified

       unlawful activity, that is, wire fraud, knowing that the transactions were designed in whole

       or in part to conceal and disguise the nature, location, source, ownership, and control of the

       proceeds of specified unlawful activity, and that while conducting and attempting to conduct

       such financial transactions, knew that the property involved in the financial transactions

       represented the proceeds of some form of unlawful activity, in violation of   Title   18, United

       States Code, Section 1956(aXl)(B)(i); and

       (b)   to knowingly engage and attempt to engage, in monetary transactions by, through or

       to a financial institution, affecting interstate and foreign commerce, in criminally derived
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 18 of 26




       property of a value greater than   $   10,000, such property having been derived from a specified

       unlawful activity, that is, wire fraud, in violation of Title 18, United States Code, Section

       1957.

       73.      The manner and means used to accomplish the objectives of the conspiracy included,

among others, the following:

       (a)      CHIEF ONWA would procure the proceeds that were the subject of the conspiracy;

       (b)      TYRONE GRANDBERRY would maintain bank accounts in the United States;

       (c)      TYRONE GRANDBERRY, RAYMOND HO, and CHIEF ONWA would

       coordinate the receipt and distribution          of the proceeds, through e-mails and other
       communications between the conspirators;

       (d)      TYRONE GRANDBERRY, RAYMOND HO, and CHIEF ONWA would agree to

       the division of the proceeds, such that all three would share in the proceeds;

       (e)      TYRONE GRANDBERRY would quickly re-transmit the proceeds from the initial

       recipient bank accounts to additional bank accounts, including accounts controlled by each

       of the conspirators, in transactions involving more than $10,000.

             (Conspiracy, in violation of Title 18, United States Code, Section 1956(h))


                                         COUNT THREE
                                (Engaging in Monetary Transactions)

       74.      Paragraphs    I through 67 are re-alleged   here.


        75.     On or aboutNovember       20,20|4,TYRONE GRANDBERRY did knowingly engage

and attempt to engage   in   a monetary transaction by through or to a financial    institution, affecting

interstate or foreign commerce, in criminally derived property of a value greater than      $   10,000, that
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 19 of 26




is, the transfer of $55,000 of funds from Bank of America to TD Bank, such property having been

derived from a specified unlawful activity, that is, wire fraud.

   (Engaging in Monetary Transactions, in violation of Title 18, United States Code, Section
                                          1957)


                                        COUNT FOUR
                                (Money Laundering - Concealment)

        76.    Paragraphs 1 through 67 are re-alleged here.

        77.    On or about January 26,2015, TYRONE GRANDBERRY did knowingly conduct

and attempt to conduct a financial transaction affecting interstate and foreign commerce, to   wit,   a


wire transfer of $110,000 from Capital One Bank to TD Bank, which involved the proceeds of a

specified unlawful activity, that is wire fraud, knowing that the transaction was designed in whole

and in part to conceal and disguise, the nature, source, ownership, and control of the proceeds     of

said specified unlawful activity and that, while conducting and attempting to conduct such financial

transaction, knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity.

    (Money Laundering      -   Concealment, in violation of Title 18, United States Code, Section
                                         1es6(a)(lXBXi))


                                           COUNT FIVE
                                           (Wire Fraud)

        78.     Paragraphs 1 through 67 are re-alleged here.

        79.     Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY, with intent to defraud, knowingly devised and intended to
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 20 of 26



devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises.

       80.     On or about }day 4,2015, for the purpose of executing the scheme and artifice to

defraud, and attempting to do so, TYRONE GRANDBERRY did transmit and cause to be

transmitted, by means of wire communications in interstate commerce between Maryland and

Virginia, writings, signs, and signals which comprised    a $200,000   wire transfer from VENTRICLE

to OCEAN 27.

             (Wire Fraud, in violation of Title 18, United States Code, Section 1343)


                                           COUNT SIX
                                           (Wire Fraud)

       81.     Paragraphs   I through 67 are re-alleged   here.

       82.     Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY, with intent to defraud, knowingly devised and intended to

devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises.

       83.     On or about December 9,2015, for the purpose of executing the scheme and artifice

to defraud, and attempting to do so, TYRONE GRANDBERRY did transmit and cause to                 be

transmitted, by means   of wire   communications    in    interstate and foreign commerce between

Switzerland and Virginia, writings, signs, and signals which comprised a €3,000,000 wire transfer

from OCTAFIN to OCEAN 27.

             (Wire Fraud, in violation of Title 18, United States Code, Section 1343)
            Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 21 of 26




                                        COUNT SEVEN
                               (Engaging in Monetary Transactions)

         84.     Paragraphs 1 through 67 are re-alleged here.

         85.     On or about December 10,2015, TYRONE GRANDBERRY did knowingly engage

and attempt to engage in a monetary transaction by through or to a financial institution, affecting

interstate or foreign commerce, in criminally derived property of a value greater than   $   10,000, that

is, the transfer of $660,000 of funds from TD Bank to SunTrust Bank, such property having been

derived from a specified unlawful activity, that is, wire fraud.

     (Engaging in Monetary Transactions, in violation of Title 18, United States Code, Section
                                            19s7)


                                          COUNT EIGHT
                                     (Aggravated IdentitY Theft)

          86.    Paragraphs 1 through 67 are re-alleged here.

          87.    On or about January 7,2016, TYRONE GRANDBERRY, during and in relation to

a   felony violation enumerated in l8 U.S.C. $ 1028A(c), that is, wire fraud, in violation of 18 U.S.C.

$ 1343, did knowingly possess and use, without lawful authority, a means of identification             of

another person, that is, the name and signature of M.C., a TD Bank employee, knowing that said

means of identification belonged to another actual person.

      (Aggravated ldentity Theft, in violation of Title 18, United States Code, Section 1028A)

                                            COUNT NINE
                                            (Bank Fraud)

          88.    Paragraphs   I through 67 are re-alleged   here.
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 22 of 26



       89.     Between about January 2016 and October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY knowingly devised and intended to devise, a scheme and

artifice to defraud TD Bank, a United States financial institution, and to obtain moneys, funds,

credits, assets, securities or other property owned or under the custody or control of TD Bank, by

means of materially false or fraudulent pretenses, representations, or promises.

       90.     On or about January 27,2016, TYRONE GRANDBERRY knowingly executed the

scheme and artifice to defraud as set forth above, in that TYRONE GRANDBERY submitted a loan

application containing materially false statements, all in furtherance of his attempt to gain access

to money that TD Bank had frozen.

       91.     TD Bank was a financial institution within the meaning of Title 18, United States

Code, Section 20, having accounts insured by the Federal Deposit Insurance Corporation, with its

principal place of business located in New Jersey.

           (Bank Fraud, in violation of Title 18, United States Code, Section 1344(2))


                                          COUNT TEN
                                          (Wire Fraud)

       92.     Paragraphs 1 through 67 are re-alleged here.

       93.     Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY, with intent to defraud, knowingly devised and intended to

devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises.

       94.     On or about January 26, 2016, in the District of Columbia and elsewhere, for the

purpose   of executing the scheme and artifice to defraud, and attempting to do so, TYRONE
         Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 23 of 26




GRANDBERRY did transmit and cause to be transmitted, by means of wire communications in

interstate commerce between Virginia and Washington, D.C., writings, signs, and signals which

comprised an e-mail from A.E. to GRANDBERRY and attorney B.S.

                (Wire Fraud, in violation of Title 18, United States Code, Section 1343)


                                           COUNT ELEVEN
                                             (Mail Fraud)

       95.        Paragraphs   I through 67 are re-alleged   here.

       96.        Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY, with intent to defraud, knowingly devised and intended to

devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises'

       97   .     On or about September 9,2016, in the District of Columbia and elsewhere, for the

purpose of executing the above-described scheme and artifice to defraud, and attempting to do so,

TYRONE GRANDBERRY knowingly caused the United States Postal Service to deliver mail

matter, that is, an envelope containing a letter from TD Bank           to W.J., from New Jersey to

Washington, D.C.

                (Wire Fraud, in violation of Title   18, United States Code, Section 1343)



                                           COUNT TWELVE
                                          (First Degree Fraud)

       98.        Paragraphs   I through 6J are re-alleged   here.

       99.        Between about May 2012 and about October 2016, in the District of Columbia and

elsewhere, TYRONE GRANDBERRY engaged in a scheme and systematic source of conduct              with
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 24 of 26




intent to defraud, and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, and thereby obtained money and property that had a value

of   $1,000 or more, consisting    of money which was obtained from S.G., E.E., A.M.,             J.G.,

VENTRICLE, and OCTAFIN.

       (First Degree Fraud, in violation of Title 22,D.C. Code, Sections 3221(a),3222(a))


                                       COUNT THIRTEEN
                                        (Document Fraud)

        100.   Paragraphs 1 through   6J   are re-alleged here.


        101.   On or about October 28,2076, TYRONE GRANDBERRY did knowingly possess

a document prescribed by statute or regulation     for entry into or as evidence of authorized stay or

employment in the United States, that is an Austrian passport, in the name Tyrone Staindl, which

the defendant knew to be procured by means of a false claim and statement, and otherwise procured

by fraud, in that the defendant possessed a forged and fraudulent document, purporting to be a birth

certificate showing that he was entitled to claim Austian citizenship, in violation of Title 18, United

States Code, Section l5a6(a).

          (Document Fraud, in violation of Title 18, United States Code, Section 15a6(a))


                                 FORFEITURE ALLEGATION

                                   Mail and Wire Fraud Offenses

        1.     Upon conviction of any of the offenses listed in Counts One, Five, Six, Ten, and/or

Eleven of this Indictment, the defendant shall forfeit to the United States any property, real or

personal, which constitutes or is derived from proceeds traceable to these offenses, pursuant to Title

18, United States Code, Section 981(a)(1XC) and 28 U.S.C. S 2a61(c).

                                                  24
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 25 of 26




       2.      The United States       will also seek the forfeiture of the following specific        property,

that is, 52,123,033.57 that was seized from a TD Bank account ending in 5285.

       3.      The United States will also seek a forfeiture money judgment against the defendant

equal to the value of any property, real or personal, which constitutes or is derived from proceeds

traceable to these offenses.

        4.     If   any of the property described above as being subject to forfeiture, as a result           of

any act or omission of the defendant:

                a.       cannot be located upon the exercise ofdue diligence;

                b.       has been transferred or sold to, or deposited     with,   a   third party;

                c.       has been placed beyond the     jurisdiction of the Court;

                d.       has been substantially diminished in value; or

                e.       has been commingled with other property that cannot be divided without
                         difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

 (Criminal Forfeiture, pursuant to Title        18, United States Code, Section 981(a)(1XC),          Title 28,
      United Sates Code, Section 2461(c), and Title 21, United States Code, Section 853(p))

                                        Money Laundering Offenses

        5.      Upon conviction of any of the offenses listed in Counts Two, Three, Four, and/or

Seven of this Indictment, the defendant shall forfeit to the United States any property, real or

personal, involved in these offenses or any property traceable to such property, pursuant to Title

18, United States Code, Section 982(a)(1).

        6.      The United States      will also seek a forfeiture   money judgment against the defendant
          Case 1:18-cr-00372-PLF Document 1 Filed 12/13/18 Page 26 of 26




equal to the value of any property, real or personal,
                                                      which constitutes or is derived from proceeds

traceable to these offenses'

        7.     If   any of the property described above as being subject to forfeiture, as
                                                                                           a result   of

any act or omission of the defendant:

                         cannot be located upon the exercise ofdue diligence;

                         has been transferred or sold to, or deposited   with,   a   third party;

                         has been placed beyond the    jurisdiction of the Court;

                         has been substantially diminished in value; or

                         has been commingled with other property that cannot be divided without
                         difficulty;

                                                           property of the defendant, up to the value
the defendant shall forfeit to the United States any other

                                                              States code, section 853(p)'
of the property described above, pursuant to Title 21, United

  (criminal Forfeiture, pursuant to Title    18,   united States code, Section 982(aXl), and Title 21,
                                   United States Code, Section 853(p))




                                                          Foreperson
